Case 2:21-cv-00411-JLB-MRM Document 1 Filed 05/25/21 Page 1 of 14 PageID 1




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION



 DANIEL GOTTLIEB, an individual,                   CIVIL ACTION

                     Plaintiff,
                                                   Case No. 2:21-cv-411
 v.
                                                   Judge:
 LYMAN PRODUCTS CORPORATION,
 a Connecticut corporation,                        Mag. Judge:

                     Defendant.


               COMPLAINT AND DEMAND FOR JURY TRIAL

      NOW COMES the Plaintiff, DANIEL GOTTLIEB (“GOTTLIEB” or

“Plaintiff”), by and through undersigned counsel, and states the following for his

Complaint:

                                  CAUSES OF ACTION

      1.     This is an action brought under Title VII of the Civil Rights Act of 1964

(Title VII) and the Florida Civil Right Act (FCRA) for (1) gender/pregnancy

discrimination in violation of Title VII, (2) gender/pregnancy/familial status

discrimination in violation of the FCRA, (3) retaliation in violation of Title VII, and

(4) retaliation in violation of the FCRA.




                                            1
Case 2:21-cv-00411-JLB-MRM Document 1 Filed 05/25/21 Page 2 of 14 PageID 2




                                      PARTIES

      2.     The Plaintiff, DANIEL GOTTLIEB (“GOTTLIEB”) is an individual

and a resident of Florida who at all material times resided, in Collier County,

Florida, and who worked for the Defendant in Lee County, Florida.

      3.     Defendant, LYMAN PRODUCTS CORPORATION (“LYMAN”) is

a Connecticut corporation, and employed GOTTLIEB in Lee County, Florida

      4.     At all material times, LYMAN employed greater than fifteen (15)

employees.

                         JURISDICTION AND VENUE

      5.     This Court has jurisdiction of this matter under 28 U.S.C. §1331.

      6.     This court has supplemental jurisdiction over GOTTLIEB’s state law

claims pursuant to 28 U.S.C. §1367.

      7.     Venue is proper in the United States District Court for the Middle

District of Florida because the Plaintiff currently resides in Collier County, and

LYMAN conducts business in, and some or all of the events giving rise to

Plaintiff’s claims occurred in Lee County, Florida, which is within the Middle

District of Florida. Venue is proper in the Fort Myers Division under Local Rule

1.02(b)(5) since Lee County is within the Fort Myers Division.

      8.     GOTTLIEB received his Notice of Right to Sue from United States

Equal Employment Opportunity Commission (“EEOC”) on April 12, 2021 and the



                                         2
Case 2:21-cv-00411-JLB-MRM Document 1 Filed 05/25/21 Page 3 of 14 PageID 3




instant Complaint is filed within the time frame required under the law. (A true

and accurate copy of the Notice of Right to Sue is attached as Exhibit A).

                          GENERAL ALLEGATIONS

      9.    GOTTLIEB began his employment with LYMAN on or about March

1, 2018 and worked on a full-time basis.

      10.   GOTTLIEB always performed his assigned duties in a professional

manner and was very well qualified for his position.

      11.   GOTTLIEB had no write ups or discipline and he received a 20% pay

raise in 2018 and a 10% pay raise in May 2019.

      12.   On or about October 10, 2019, GOTTLIEB requested paternity leave

for the birth of his daughter, but his request was denied by his supervisor. No

explanation was provided.

      13.   GOTTLIEB’s daughter was born on October 22, 2019 and he then

requested a modified work schedule (same number of working hours) instead of

paternity leave in order to spend time and assist with care for his newborn

daughter and his wife.

      14.   While this request was approved, the Defendant promptly advertised

GOTTLIEB’s job and sought to replace him.

      15.   Less than two weeks later, GOTTLIEB was terminated by his

supervisor, who stated it was because of GOTTLIEB’s “situation at home,”

meaning his newborn daughter and need for a modified schedule.

                                           3
Case 2:21-cv-00411-JLB-MRM Document 1 Filed 05/25/21 Page 4 of 14 PageID 4




      16.    Similarly situated employees outside of GOTTLIEB’s protected class

were permitted maternity leave, and thus were treated more favorably.

      17.    GOTTLIEB always performed his assigned duties in a professional

manner and was extremely well qualified for his position.

      18.    The Defendant’s decision to terminate GOTTLIEB’s employment

violated his rights under Title VII/PDA and FCRA.

  COUNT I – VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF
          1964, GENDER & PREGNANCY DISCRIMINATION

      19.    Plaintiff incorporates by reference Paragraphs 1-18 of this Complaint

as though fully set forth below.

      20.    GOTTLIEB is a male and as such, is a member of a protected class.

      21.    At all material times, GOTTLIEB was an employee and LYMAN was

his employer covered by and within the meaning of Title VII of the Civil Rights

Act of 1963, 42 U.S.C §2000e.

      22.    GOTTLIEB was, and is, qualified for the positions that he held with

LYMAN.

      23.    The acts, failures to act, practices and policies set forth above

constitute intentional discrimination on the basis of GOTTLIEB's gender and/or

his wife’s pregnancy in violation of Section 703 of Title VII, 42 U.S.C. § 2000e-2.

      24.    As a direct and proximate result of the violations of 42 U.S.C. § 2000e

et seq. as referenced and cited herein, GOTTLIEB has lost benefits and privileges


                                          4
Case 2:21-cv-00411-JLB-MRM Document 1 Filed 05/25/21 Page 5 of 14 PageID 5




of his employment and has been substantially and significantly injured in his

career path.

         25.      As a direct and proximate result of the violations of 42 U.S.C. § 2000e

et seq. as referenced and cited herein, and as a direct and proximate result of the

prohibited acts perpetrated against him, GOTTLIEB is entitled to all relief

necessary to make him whole as provided for under 42 USC § 2000e et seq.

         26.      As a direct and proximate result of LYMAN’s actions, GOTTLIEB

has suffered damages, including but not limited to, a loss of employment

opportunities, loss of past and future employment income and fringe benefits,

humiliation, and non-economic damages for physical injuries, mental and

emotional distress.

         27.      GOTTLIEB has exhausted his administrative remedies and this count

is timely brought.

         WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of

right, and:

   i.          Injunctive relief directing Defendant to cease and desist from all gender

               harassment;

   ii.         Back pay and all other benefits, perquisites and other compensation for

               employment which plaintiff would have received had he maintained his

               position with the Defendant, plus interest, including but not limited to

               lost salary and bonuses;

                                              5
Case 2:21-cv-00411-JLB-MRM Document 1 Filed 05/25/21 Page 6 of 14 PageID 6




   iii.         Front pay, including raises, benefits, insurance costs, benefits costs, and

                retirement benefits;

   iv.          Reimbursement of all expenses and financial losses Plaintiff has incurred

                as a result of Defendant’s actions;

   v.           Declaratory relief declaring the acts and practices of Defendants to be in

                violation of the statute cited above;

   vi.          Punitive damages;

   vii.         Reasonable attorney's fees plus costs;

   viii.        Compensatory damages, and;

   ix.          Such other relief as this Court shall deem appropriate.

 COUNT II – VIOLATION OF THE FLORIDACIVIL RIGHTS ACT OF 1992,
   GENDER, PREGNANCY & FAMILIAL STATUS DISCRIMINATION

          28.      Plaintiff incorporates by reference Paragraphs 1-18 of this Complaint

as though fully set forth below.

          29.      GOTTLIEB is a male and as such, is a member of a protected class.

          30.      At all material times, GOTTLIEB was an employee and LYMAN was

his employer covered by and within the meaning of the FCRA.

          31.      GOTTLIEB was, and is, qualified for the positions that he held with

LYMAN.




                                                6
Case 2:21-cv-00411-JLB-MRM Document 1 Filed 05/25/21 Page 7 of 14 PageID 7




        32.   The acts, failures to act, practices and policies of LYMAN set forth

above constitute intentional discrimination on the basis of GOTTLIEB's gender,

his wife’s pregnancy and/or his familial status in violation of the FCRA.

        33.   As a direct and proximate result of the violations of the FCRA as

referenced and cited herein, GOTTLIEB has lost benefits and privileges of his

employment and has been substantially and significantly injured in his career

path.

        34.   As a direct and proximate result of the violations of the FCRA as

referenced and cited herein, and as a direct and proximate result of the prohibited

acts perpetrated against him, GOTTLIEB is entitled to all relief necessary to make

him whole as provided for under the FCRA.

        35.   As a direct and proximate result of LYMAN’s actions, GOTTLIEB

has suffered damages, including but not limited to, a loss of employment

opportunities, loss of past and future employment income and fringe benefits,

humiliation, and non-economic damages for physical injuries, mental and

emotional distress.

        36.   GOTTLIEB has exhausted his administrative remedies and this count

is timely brought.

        WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of

right, and:



                                         7
Case 2:21-cv-00411-JLB-MRM Document 1 Filed 05/25/21 Page 8 of 14 PageID 8




   i.           Injunctive relief directing Defendant to cease and desist from all gender

                harassment;

   ii.          Back pay and all other benefits, perquisites and other compensation for

                employment which plaintiff would have received had he maintained his

                position with the Defendant, plus interest, including but not limited to

                lost salary and bonuses;

   iii.         Front pay, including raises, benefits, insurance costs, benefits costs, and

                retirement benefits;

   iv.          Reimbursement of all expenses and financial losses Plaintiff has incurred

                as a result of Defendant’s actions;

   v.           Declaratory relief declaring the acts and practices of Defendants to be in

                violation of the statute cited above;

   vi.          Punitive damages;

   vii.         Reasonable attorney's fees plus costs;

   viii.        Compensatory damages, and;

   ix.          Such other relief as this Court shall deem appropriate.

 COUNT III – VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF
                      1964- RETALIATION

          37.      Plaintiff incorporates by reference Paragraphs 1-18 of this Complaint

as though fully set forth below.




                                                8
 Case 2:21-cv-00411-JLB-MRM Document 1 Filed 05/25/21 Page 9 of 14 PageID 9




         38.   GOTTLIEB is a male a person and, as such, is a member of a protected

class.

         39.   At all material times, GOTTLIEB was an employee and LYMAN was

his employer covered by and within the meaning of Title VII of the Civil Rights

Act of 1963, 42 U.S.C §2000e.

         40.   GOTTLIEB was qualified for the positions that he held with

LYMAN.

         41.   GOTTLIEB complained to LYMAN about the gender discrimination

(to wit: being denied paternity leave and requesting a modified schedule), and

LYMAN clearly observed his growing discomfort concerning the same.

         42.   GOTTLIEB's complaints constitute a protected activity because his

complaints were concerning an unlawful activity of LYMAN.

         43.   Said protected activity was the proximate cause of LYMAN’s

negative employment actions against GOTTLIEB.

         44.   Instead of preventing said treatment, LYMAN retaliated against

GOTTLIEB.

         45.   The acts, failures to act, practices and policies of LYMAN set forth

above constitute retaliation in violation of Section 703 of Title VII, 42 U.S.C. §

2000e-2.

         46.   As a direct and proximate result of the violations of 42 U.S.C. § 2000e

et seq., as referenced and cited herein, GOTTLIEB has lost all of the benefits and

                                           9
Case 2:21-cv-00411-JLB-MRM Document 1 Filed 05/25/21 Page 10 of 14 PageID 10




privileges of his employment and has been substantially and significantly injured

in his career path.

      47.     As a direct and proximate result of the violations of 42 U.S.C. § 2000e

et seq., as referenced and cited herein, and as a direct and proximate result of the

prohibited acts perpetrated against him, GOTTLIEB is entitled to all relief

necessary to make him whole as provided for under 42 USC § 2000e et seq.

      48.     As a direct and proximate result of LYMAN’s actions, GOTTLIEB has

suffered damages, including but not limited to, a loss of employment opportunities,

loss of past and future employment income and fringe benefits, humiliation, and

non-economic damages for physical injuries, mental and emotional distress.

      49.     GOTTLIEB has exhausted his administrative remedies and this count

is timely brought.

      WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of

right, and:

      i.      Injunctive relief directing Defendant to cease and desist from all

              retaliation against employees who engage in statutorily protected

              acts;

      ii.     Back pay and all other benefits, perquisites and other compensation

              for employment which plaintiff would have received had he

              maintained his position with the Defendant, plus interest, including

              but not limited to lost salary and bonuses;

                                         10
Case 2:21-cv-00411-JLB-MRM Document 1 Filed 05/25/21 Page 11 of 14 PageID 11




         iii.    Front pay, including raises, benefits, insurance costs, benefits costs,

                 and retirement benefits;

         iv.     Reimbursement of all expenses and financial losses Plaintiff has

                 incurred as a result of Defendant’s actions;

         v.      Declaratory relief declaring the acts and practices of Defendant to be

                 in violation of the statute cited above;

         vi.     Punitive damages;

         vii.    Reasonable attorney's fees plus costs;

         viii.   Compensatory damages, and;

         ix.     Such other relief as this Court shall deem appropriate.

COUNT IV – VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT OF 1992-
                       RETALIATION

         50.     Plaintiff incorporates by reference Paragraphs 1-18 of this Complaint

as though fully set forth below.

         51.     GOTTLIEB is a male a person and, as such, is a member of a protected

class.

         52.     At all material times, GOTTLIEB was an employee and LYMAN was

his employer covered by and within the meaning of the FCRA.

         53.     GOTTLIEB was qualified for the positions that he held with

LYMAN.




                                             11
Case 2:21-cv-00411-JLB-MRM Document 1 Filed 05/25/21 Page 12 of 14 PageID 12




      54.      (to wit: being denied paternity leave and requesting a modified

schedule), GOTTLIEB's complaints constitute a protected activity because his

complaints were concerning an unlawful activity of LYMAN.

      55.      Said protected activity was the proximate cause of LYMAN’s

negative employment actions against GOTTLIEB.

      56.      Instead of preventing said treatment, LYMAN retaliated against

GOTTLIEB.

      57.      The acts, failures to act, practices and policies of LYMAN set forth

above constitute retaliation in violation of the FCRA.

      58.      As a direct and proximate result of the violations of the FCRA, as

referenced and cited herein, GOTTLIEB has lost all of the benefits and privileges

of his employment and has been substantially and significantly injured in his

career path.

      59.      As a direct and proximate result of the violations of the FCRA, as

referenced and cited herein, and as a direct and proximate result of the prohibited

acts perpetrated against him, GOTTLIEB is entitled to all relief necessary to make

him whole as provided for under the FCRA.

      60.      As a direct and proximate result of LYMAN’s actions, GOTTLIEB has

suffered damages, including but not limited to, a loss of employment opportunities,

loss of past and future employment income and fringe benefits, humiliation, and

non-economic damages for physical injuries, mental and emotional distress.

                                         12
Case 2:21-cv-00411-JLB-MRM Document 1 Filed 05/25/21 Page 13 of 14 PageID 13




      61.     GOTTLIEB has exhausted his administrative remedies and this count

is timely brought.

      WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of

right, and:

      i.      Injunctive relief directing Defendant to cease and desist from all

              retaliation against employees who engage in statutorily protected

              acts;

      ii.     Back pay and all other benefits, perquisites and other compensation

              for employment which plaintiff would have received had he

              maintained his position with the Defendant, plus interest, including

              but not limited to lost salary and bonuses;

      iii.    Front pay, including raises, benefits, insurance costs, benefits costs,

              and retirement benefits;

      iv.     Reimbursement of all expenses and financial losses Plaintiff has

              incurred as a result of Defendant’s actions;

      v.      Declaratory relief declaring the acts and practices of Defendant to be

              in violation of the statute cited above;

      vi.     Punitive damages;

      vii.    Reasonable attorney's fees plus costs;

      viii.   Compensatory damages, and;

      ix.     Such other relief as this Court shall deem appropriate.

                                          13
Case 2:21-cv-00411-JLB-MRM Document 1 Filed 05/25/21 Page 14 of 14 PageID 14




                           DEMAND FOR JURY TRIAL

      NOW COMES the Plaintiff, DANIEL GOTTLIEB, by and through his

undersigned attorneys, and demands a jury trial under Federal Rule of Civil

Procedure 38 on all issues triable of right by a jury in this action.

                                 Respectfully submitted,



Dated: May 25, 2021              /s/ Benjamin H. Yormak
                                 Benjamin H. Yormak
                                 Florida Bar Number 71272
                                 Trial Counsel for Plaintiff
                                 YORMAK EMPLOYMENT & DISABILITY LAW
                                 9990 Coconut Road
                                 Bonita Springs, Florida 34135
                                 Telephone: (239) 985-9691
                                 Fax: (239) 288-2534
                                 Email: byormak@yormaklaw.com




                                          14
